The Court:
The judgment in this cause is reversed on the point decided by the Court in Bank, in the case of City of Santa Cruz v. The Santa Cruz Railroad Company, 56 Cal. 143, viz.: That the complaint does not recite or refer to any ordinance of the common council of the City of Santa Cruz providing for the collection of licenses by an action. (See opinion filed in Bank, on petition for a rehearing in the case above referred to.)
*134The following order will be entered herein:
The judgment in the above-entitled case is reversed, and the cause remanded to the Superior Court of the County of Santa Cruz, with directions to strike out the -demurrer to the complaint, and remand the cause to the Justice’s Court, from .which it was transferred to the late District Court for the county aforesaid, as it came from said Justice’s Court, that the plaintiff may have an opportunity to amend the complaint in said Justice’s Court, in accordance with what is said above.